Citation Nr: 1730604	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  10-06 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, previously claimed as chronic fatigue with mood changes, to include as secondary to service-connected disability.


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Board previously remanded this claim in December 2013 and September 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At present, the Veteran has been afforded multiple VA examinations regarding his claimed acquired psychiatric disorder.  In an April 2012, a Mental Disorders Disability Benefits Questionnaire (DBQ) diagnosed the Veteran with depressive disorder.  

In July 2013, a VA examiner provided a medical opinion regarding the Veteran's claimed acquired psychiatric disorder. The VA examiner stated, "[a]ccording to the [April 2012 VA DBQ], the Veteran reported mild depressive symptoms, and Veteran did not report any problems associated with diabetes mellitus as related to his depression during the exam...Veteran's records (C-File) and CPRS does not suggest a nexus between depression and diabetes mellitus."

In a December 2013 remand, The Board instructed the Veteran be given another VA examination in effort to determine a potential nexus between the Veteran's diagnosed depressive disorder and his time in active service.  The Veteran completed the requested Mental Disorder DBQ examination in February 2015.  The DBQ noted that the "Veteran does not have a mental disorder."  Under the remarks heading, the VA examiner stated that the "Veteran does not meet...criteria for PTSD or any other psychiatric disorder at this time." 

In September 2016, the Board remanded the Veteran's claim for an acquired psychiatric disorder.  In the remand, the Board determined the July 2013 medical opinion to be inadequate because it failed to address secondary service connection, and failed to take into account many of the Veteran's statements regarding a potential nexus between his claimed acquired psychiatric disability and the Veteran's service-connected diabetes mellitus.  Further, the Board stated, "even though the February 2015 VA DBQ noted that the Veteran did not meet the criteria for a psychiatric disorder 'at this time,' the April 2012 VA DBQ did provide a diagnosis of an acquired psychiatric disorder at that time and this therefore provides a current disability for purposes of adjudicating the service connection claim." The Board directed that the AOJ to "obtain a VA opinion with respect to the Veteran's acquired psychiatric disorder claim.  If the medical professional determines that an examination of the Veteran is necessary to provide the requested opinions, then such examination must be scheduled."

Following the September 2016 Board decision, the Veteran completed another Mental Disorders DBQ in January 2017.  The VA examiner stated:

Veteran was not diagnosed with a mental disorder because he did not meet criteria for any disorder. Veteran reported that he was not currently receiving mental health treatment. Veteran explained that he has good family support, continues to work, and engage in multiple social and family activities. Veteran reported, "I enjoy going" rather than staying at home when completing the Geriatric Depression Question (GDS score=0). Veteran reported that he had recently been diagnosed with congestive heart failure, but did not report any current symptoms of depression or any other mental symptoms. Veteran did not report any mood changes or problems associated therein with his diabetes.

The Board finds this opinion is inconsistent with the previously established determination that the Veteran, at minimum, had an acquired psychiatric disorder when he was diagnosed with a depressive disorder in April 2012.  Because the examiner's opinion stated only that the Veteran did not have a current mental disorder, and failed to recognize the Board's position that the Veteran had a diagnosed mental disorder in April 2012, an additional opinion is needed to provide substantial compliance with the Board's remand instructions.  38 C.F.R. § 3.310; see also Stegall v. West, 11 Vet. App. 268 (1998).  

The reason the diagnosis of depressive disorder during the appeals period is important is that the legal requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Have the Veteran's claim file reviewed by VA examiner other than the examiner that completed the January 2017 examination and opinion.  Obtain a VA opinion with respect to the Veteran's acquired psychiatric disorder claim.  If the medical professional determines that an examination of the Veteran is necessary to provide the requested opinions, then such examination must be scheduled.  

If the medical professional determines that the Veteran does not currently have an acquired psychiatric disorder, the following questions must still be addressed, with the knowledge that the Board has recognized that the Veteran was suffering from a depressive disorder at the time of his April 2012 examination.   

The medical professional must provide an opinion addressing the following:

a.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any acquired psychiatric disorder present during the appeal period (dating to approximately August 2007), to include depressive disorder as diagnosed at the April 2012 VA examination, had its clinical onset during active service or is related to any in-service disease, event, or injury.

While an independent review of the entire claims folder is required, attention is invited to the January 21, 1970 STR that noted an impression of anxiety and the February 2015 VA DBQ that stated that the Veteran "reports that his mental health problems began when, en route to Vietnam, his plan[e] landed in Cambodia and the plan[e] was attacked at the same time" and that the Veteran "reports that as a result of this event he began to have problems with his 'nerves'."

b.  Whether it is at least as likely as not that any acquired psychiatric disorder present during the appeal period (dating to approximately August 2007), to include depressive disorder as diagnosed at the April 2012 VA examination, is due to or caused by the Veteran's service-connected diabetes and related conditions of erectile dysfunction, tinea pedis, diabetic retinopathy, proteinuria, chronic renal disease and peripheral neuropathy of the bilateral upper and lower extremities.

c.  Whether it is at least as likely as not that any acquired psychiatric disorder present during the appeal period (dating to approximately August 2007), to include depressive disorder as diagnosed at the April 2012 VA examination, has been aggravated (i.e., permanently worsened) beyond the natural progress by the Veteran's service-connected diabetes and related conditions of erectile dysfunction, tinea pedis, diabetic retinopathy, proteinuria, chronic renal disease and peripheral neuropathy of the bilateral upper and lower extremities. 

With respect to the opinions requested in items "b" and "c," while an independent review of the entire claims folder is required, attention is invited to the Veteran's lay statements that suggested a nexus between his mental health and his service-connected diabetes, to include in the Veteran's February 2010 statement, October 2013 statement and the February 2015 VA treatment note (all three of which were discussed further in detail in the body of the remand above).

Specific attention is also invited to the Veteran's contention that he experiences mental health symptoms due to medication he takes for his service-connected diabetes, as noted in an October 2013 statement in which he stated that "I experience ongoing mood changes secondary to the high dosage of insulin that I take on a daily basis." 

For all opinions provided, the medical professional must include the underlying reasons for any conclusions reached.

2.  After completing the requested actions, readjudicate the claim in light of all pertinent evidence.  If the benefit sought remains denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




